Exhibit 10.1


FIRST INTERSTATE BANK (LOGO OMITTED)
BUSINESS LOAN AGREEMENT

Principal
$ 8,500,000.00 Loan Date
10-29-2007 Maturity
09-29-2011 Loan No
1100236330 Call/Cell
0019 Account
100248 Officer
107 Initials References in the boxes above are for Lender’s use only and do not
limit the applicability of this document to any particular loan or Item. Any
Item above containing “***” has been omitted due to text length limitations.


Borrower: WESTMORELAND RESOURCES, INC.
PO BOX 449
HARDIN, MT 59034 Lender: First Interstate Bank
Billings Downtown Branch
401 North 31st Street
P.O. Box 30918
Billings, MT 59116-0918


--------------------------------------------------------------------------------

        THIS BUSINESS LOAN AGREEMENT dated October 29, 2007, is made and
executed between WESTMORELAND RESOURCES, INC, (“Borrower”) and First interstate
Bank (“Lender”) on the following terms and conditions. Borrower has received
prior commercial loans from Lender or has applied to Lender for a commercial
loan or loans or other financial accommodations, including those which may be
described on any exhibit or schedule attached to this Agreement (“Loan”).
Borrower understands and agrees that: (A) in granting, renewing, or extending
any Loan. Lender is relying upon Borrower’s representations, warranties, and
agreements as set forth in this Agreement; (B) the granting, renewing, or
extending of any Loan by Lender at all times shall be subject to Lender’s sole
judgment and discretions and (C) all such Loans shall be and remain subject to
the terms and conditions of this Agreement.

        TERM.    This Agreement shall be effective as of October 29, 2007, and
shall continue in full force and effect until such time as all of Borrower’s
Loans in favor of Lender have been paid in full, including principal, interest,
costs, expenses, attorneys’ fees, and other fees and charges, or until September
29, 2011.

        CONDITIONS PRECEDENT TO EACH ADVANCE.    Lender’s obligation to make the
initial Advance and each subsequent Advance under this Agreement shall be
subject to the fulfillment to Lender’s satisfaction of all of the conditions set
forth in this Agreement and in the Related Documents.

          Loan Documents.    Borrower shall provide to Lender the following
documents for the Loans (1) the Note; (2) Security Agreements granting to Lender
security interests in the Collateral; (3) financing statements and all other
documents perfecting Lender’s Security Interests; (4) evidence of insurance as
regulated below; (5) guaranties; (6) together with all such Related Documents as
Lender may require for the Loan; all in form and substance satisfactory to
Lender and Lender’s counsel.


          Borrower’s Authorization.    Borrower shall have provided in form and
substance satisfactory to Lender properly certified resolutions, duly
authorizing the execution and delivery of this Agreement, the Note and the
Related Documents, in addition, Borrower shall have provided such other
resolutions, authorizations, documents and instruments as Lender or its counsel,
may require.


          Payment of Fees and Expenses.    Borrower shall have paid to Lender
all fees, charges, and other expenses which are than due and payable as
specified in this Agreement or any Related Document.


          Representations and Warranties.    The representations and warranties
set forth in this Agreement. In the Related Documents, and in any document or
certificate delivered to Lender under this Agreement are true and correct.


          No Event of Default.    There shall not exist at the time of any
Advance a condition which would constitute an Event of Default under this
Agreement or under any Related Document.


1

--------------------------------------------------------------------------------




BUSINESS LOAN AGREEMENT
(CONTINUED)

        REPRESENTATIONS AND WARRANTIES.    Borrower represents and warrants to
Lender, as of the date of this Agreement, as of the date of each disbursement of
loan proceeds, as of the date of any renewal, extension or modification of any
Loan, and at all times any Indebtedness exists:

          Organization.    Borrower is a corporation for profit which is, and at
all times shall be, duly organized, validly existing, and in good standing under
and by virtue of the laws of the State of Delaware, Borrower is duly authorized
to transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business. Specifically, Borrower is, and
at all times shall be, duly qualified as a foreign corporation in all states in
which the failure to so qualify would have a material adverse effect on its
business or financial condition. Borrower has the full power and authority to
own its properties and to transact the business in which it is presently engaged
or presently proposes to engage. Borrower maintains an office at 25 MILES EAST
OF HARDIN, MT, HARDIN, MT 59034. Unless Borrower has designated otherwise in
writing, the principal office is the office at which Borrower keeps its books
and records including its records concerning the Collateral. Borrower will
notify Lender prior to any change in the location of Borrower’s state of
organization of any change in Borrower’s name. Borrower shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to Borrower and Borrower’s business activities.


          Assumed Business Names.    Borrower has filed or recorded all
documents or filings required by law relating to all assumed business names used
by Borrower. Excluding the name of Borrower, the following is a complete list of
all assumed business names under which Borrower does business: None.


          Authorization.    Borrower’s execution, delivery, and performance of
this Agreement and all the Related Documents have been duly authorized by all
necessary action by Borrower and do not conflict with, result in a violation of,
or constitute a default under (1) any provision of (a) Borrower’s articles of
incorporation or organization, or bylaws, or (b) any agreement or other
instrument binding upon Borrower or (2) any law, governmental regulation, court
decree, or order applicable to Borrower or to Borrower’s properties.


          Financial Information.    Each of Borrower’s financial statements
supplied to Lander truly and completely disclosed Borrower’s financial condition
as of the date of the statement, and there has been no material adverse change
in Borrower’s financial condition subsequent to the date of the most recent
financial statement supplied to Lender. Borrower has no material contingent
obligations except as disclosed in such financial statements.


          Legal Effect.    This Agreement constitutes, and any instrument or
agreement Borrower is required to give under this Agreement when delivered will
constitute legal, valid, and binding obligations of Borrower enforceable against
Borrower in accordance with their respective terms.


          Properties.    Except as contemplated by this Agreement or as
previously disclosed in Borrower’s financial statements or in writing to Lender
and as accepted by Lender, and except for property tax liens for taxes not
presently due and payable, Borrower owns and has good title to all of Borrower’s
properties free and clear of all Security interests, and has not executed any
security documents or financing statements relating to such properties. All of
Borrower’s properties are titled in Borrower’s legal name, and Borrower has not
used or filed a financing statement under any other name for at least the last
five (5) years.


2

--------------------------------------------------------------------------------




BUSINESS LOAN AGREEMENT
(CONTINUED)

          Hazardous Substances.    Except as disclosed to and acknowledged by
Lender in writing, Borrower represents and warrants that; (1) During the period
of Borrower’s ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral, (2) Borrower has no knowledge of, or reason to believe that there
has been (a) any breach or violation of any Environmental Laws; (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of the Collateral; or (c) any actual or
threatened litigation or claims of any kind by any person relating to such
matters, (3) Neither Borrower nor any tenant, contractor, agent or other
authorized user of any of the Collateral shall use, generate, manufacture,
store, treat, dispose of or release any Hazardous Substance on, under, about or
from any of the collateral; and any such activity shall be conducted in
compliance with all applicable federal, state, and local laws, regulations, and
ordinances, including without limitation all Environmental Laws, Borrower
authorizes Lender and its agents to enter upon the Collateral to make such
inspections and tests as Lender may deem appropriate to determine compliance of
the Collateral with this section of the Agreement, Any inspections or tests made
by Lender shall be at Borrower’s expense and for Lender’s purposes only and
shall not be construed, to create any responsibility or liability on the part of
Lender to Borrower or to any other person. The representations and warranties
contained herein are based on Borrower’s due diligence in investigating the
Collateral for hazardous waste and Hazardous Substances, Borrower hereby (1)
releases and waives any future claims against Lender for indemnity or
contribution in the event Borrower becomes liable for cleanup or other costs
under any such laws, and (2) agrees to indemnify, defend, and hold harmless
Lender against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Agreement, or as a consequence of any use,
generation, manufacture, storage, disposal, release or threatened release of a
hazardous waste or substance on the Collateral. The provisions of this section
of the Agreement including the obligation to indemnify and defend, shall survive
the payment of the Indebtedness and the termination, expiration or satisfaction
of this Agreement and shall not be affected by Lender’s acquisition of any
interest in any of the Collateral, whether by foreclosure or otherwise.


          Litigation and Claims.    No litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes)
against Borrower is pending or threatened, and no other event has occurred which
may materially adversely affect Borrower’s financial condition or properties,
other than litigation, claims, or other events, if any, that have been disclosed
to and acknowledged by Lender in writing.


          Taxes.    To the best of Borrower’s knowledge, all of Borrower’s tax
returns and reports that are or were required to be filed, have been filed, and
all taxes, assessments and other governmental charges have been paid in full,
except those presently being or to be contested by Borrower in good faith in the
ordinary course of business and for which adequate reserves have been provided.


          Lien Priority.    Unless otherwise previously disclosed to Lender in
writing, Borrower has not entered into or granted any Security Agreements, or
permitted the filing or attachment of any Security Interests on or affecting any
of the Collateral directly or indirectly securing repayment of Borrower’s Loan
and Note, that would be prior or that may in any way be superior to Lender’s
Security Interests and rights in and to such Collateral.


          Binding Effect.    This Agreement, the Note, all Security Agreements
(if any), and all Related Documents are binding upon the signers thereof, as
well as upon their successors, representatives and assigns, and are legally
enforceable in accordance with their respective terms.


        AFFIRMATIVE COVENANTS.    Borrower covenants and agrees with Lender
that, so long as this Agreement remains in effect. Borrower will;

          Notices of Claims and Litigation.    Promptly inform Lender in writing
of (1) all material adverse changes in Borrower’s financial condition, and (2)
all existing and all threatened litigation, claims, investigations,
administrative proceedings or similar actions affecting Borrower or any
Guarantor which could materially affect the financial condition of Borrower or
the financial condition of any Guarantor.


          Financial Records.    Maintain its books and records in accordance
with GAAP, applied on a consistent basis, and permit Lender to examine and audit
Borrower’s books and records at all reasonable times.


3

--------------------------------------------------------------------------------




BUSINESS LOAN AGREEMENT
(CONTINUED)

          Financial Statement.    Furnish Lender with the following:


          Annual Statements.    As soon as available, but in no event later than
one-hundred-twenty (120) days after the end of each fiscal year. Borrower’s
balance sheet and income statement for the year ended, audited by a certified
public accountant satisfactory to Lender.


          Interim Statements.    As soon as available, but in no event later
than sixty (60) days after the end of each fiscal quarter. Borrower’s balance
sheet and profit and loss statement for the period ended, prepared by Borrower.


          All financial reports required to be provided under this Agreement
shall be prepared in accordance with GAAP, applied on a consistent basis, and
certified by Borrower as being true and correct.


          Additional information.    Furnish such additional information and
statements, as Lender may request from time to time.


          Financial Covenants and Ratios.    Comply with the following covenants
and ratios:


          Tangible Net Worth.    Commencing no later than September 30, 2009,
Borrower will maintain at all times thereafter a Tangible Net Worth of not less
then $30,000,000.00.


          Capital Expenditures.    Borrower will not make or contract to make
any single capital expenditure, including leasehold improvements, or incur
liability for rental or lease of property if after giving effect thereto, the
total of such expenditure would exceed $500,000.00 during any fiscal year of
Borrower, without the prior written consent of Lender.


          Negative Pledge.    Borrower will not create, incur, assume, or suffer
to exist any liens or encumbrances upon or with respect to any of its assets or
properties, now owned or hereafter acquired, except liens in favor of Lender,
without the prior written consent of Lender.


          Debt Coverage Ratio.    Borrower shall have, and continuously maintain
as of each quarter and year end, a ratio of operating income to debt service of
not less than 1.5 to 1. For debt coverage ratio determination, operating income
will be defined as Borrower’s operating income for the immediately preceding
twelve months, plus depreciation, amortization, accretion and other non-cash
expenses. Debt service will be defined as the current portion of long-term debt,
excluding any outstanding debt drawn on the $20,000,000.00 Line of Credit.


          Except as provided above, all computations made to determine
compliance with the requirement contained in this paragraph shall be made in
accordance with generally accepted accounting principles, applied on a
consistent basis, and certified by Borrower as being true and correct,
calculated and verified quarterly.


          Insurance.    Maintain fire and other risk insurance, public liability
insurance, and such other insurance as Lender may require with respect to
Borrower’s properties and operations, in form, amounts, coverages and with
insurance companies acceptable to Lender. Borrower, upon request of Lender, will
deliver to Lender from time to time the policies or certificates of insurance in
form satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least ten (10) days prior written notice to
Lender, Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired in any way by any act, omission
or default of Borrower or any other person. In connection with all policies
covering assets in which Lender holds or is offered a security interest for the
Loans, Borrower will provide Lender with such lender’s loss payable or other
endorsements as Lender may require.


          Insurance Reports.   Furnish to Lender, upon request of Lender,
reports on each existing insurance policy showing such information as Lender may
reasonably request, including without limitation the following: (1) the name of
the insurer; (2) the risks insured; (3) the amount of the policy; (4) the
properties insured; (5) the then current property values on the basis of which
insurance has been obtained, and the manner of determining those values; and (6)
the expiration date of the policy. In addition, upon request of Lender (however
not more often than annually), Borrower will have an independent appraiser
satisfactory to Lender determine, as applicable, the actual cash value or
replacement cost of any Collateral. The cost of such appraisal shall be paid by
Borrower.


4

--------------------------------------------------------------------------------




BUSINESS LOAN AGREEMENT
(CONTINUED)

          Guaranties.    Prior to disbursement of any Loan proceeds, furnish
executed guaranties of the Loans in favor of Lender, executed by the guarantor
named below, on Lender’s forms, and in the amount and under the conditions set
forth in those guaranties.


Name of Guarantor Amount WESTMORELAND COAL COMPANY Unlimited, secured by
Westmoreland Resources, Inc. stock


          Other Agreements.    Comply with all terms and conditions of all other
agreements, whether now or hereafter existing, between Borrower and any other
party and notify Lender immediately in writing of any default in connection with
any other such agreements.


          Loan Proceeds.    Use all Loan proceeds solely for Borrower’s business
operations, unless specifically consented to the contrary by Lender in writing.


          Taxes, Charges and Liens.    Pay and discharge when due all of its
indebtedness and obligations, including without limitation all assessments,
taxes, governmental charges, levies and liens, of every kind and nature, imposed
upon Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower’s properties, income, or profits.


          Performance.    Perform and comply, in a timely manner, with all
terms, conditions, and provisions set forth in this Agreement, in the Related
Documents, and in all other instruments and agreements between Borrower and
Lender. Borrower shall notify Lender immediately in writing of any default in
connection with any agreement.


          Operations.    Maintain executive and management personnel with
substantially the same qualifications and experience as the present executive
and management personnel; provide written notice to Lender of any change in
executive and management personnel; conduct its business affairs in a reasonable
and prudent manner.


          Environmental Studies.    Promptly conduct and complete, at Borrower’s
expense, all such investigations, studies, samplings and testings as may be
requested by Lender or any governmental authority relative to any substance, or
any waste or by-product of any substance defined as toxic or a hazardous
substance under applicable federal, state, or local law, rule, regulation, order
or directive, at or affecting any property or any facility owned, leased or used
by Borrower,


          Compliance with Governmental Requirements.    Comply with all laws,
ordinances, and regulations, now or hereafter in effect, of all governmental
authorities applicable to the conduct of Borrower’s properties, businesses and
operations, and to the use or occupancy of the Collateral, including without
limitation, the Americans With Disabilities Act. Borrower may contest in good
faith any such law, ordinance, or regulation and withhold compliance during any
proceeding, including appropriate appeals, so long as Borrower has notified
Lender in writing prior to doing so and so long as, in Lender’s sole opinion,
Lender’s interests in the Collateral are not jeopardized. Lender may require
Borrower to post adequate security or a bond, reasonably satisfactory to surety
Lender, to protect Lender’s interest.


          Inspection.    Permit employees or agents of Lender at any reasonable
time to inspect any and all Collateral for the Loan or Loans and Borrower’s
other properties and to examine or audit Borrower’s books, accounts, and records
and to make copies and memoranda of Borrower’s books, accounts, and records. If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower’s expense.


5

--------------------------------------------------------------------------------




BUSINESS LOAN AGREEMENT
(CONTINUED)

          Environmental Compliance and Reports.    Borrower shall comply in all
respects with any and all Environmental Laws: not cause or permit to exist, as a
result of an intentional or unintentional action or omission on Borrower’s part
or on the part of any third party, on property owned and/or occupied by
Borrower, any environmental activity where damage may result to the environment,
unless such environmental activity is pursuant to and in compliance with the
conditions of a permit issued by the appropriate federal, state or local
governmental authorities; shall furnish to Lender promptly and in any event
within thirty (30) days after receipt thereof a copy of any notice, summons,
lien, citation, directive, letter or other communication from any governmental
agency or instrumentality concerning any intentional or unintentional action or
omission on Borrower’s part in connection with any environmental activity
whether or not there is damage to the environment and/or other natural
resources.


          Additional Assurances.    Make, execute and deliver to Lender such
promissory notes, mortgages, deeds of trust, security agreements, assignments,
financing statements, instruments, documents and other agreement as Lender or
its attorneys may reasonably request to evidence and secure the Loans and to
perfect all Security Interests.


        LENDER’S EXPENDITURES.    If any action or proceeding is commenced that
would materially affect Lender’s Interest in the Collateral or if Borrower fails
to comply with any provision of this Agreement or any Related Documents,
including but not limited to Borrower’s failure to discharge or pay when due any
amounts Borrower is required to discharge or pay under this Agreement or any
Related Documents, Lender on Borrower’s behalf may (but shall not be obligated
to) take any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrower. All such expenses will become a
part of the Indebtedness and, at Lender’s option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note’s
maturity.

        NEGATIVE COVENANTS.    Borrower covenants and agrees with Lender that
while this Agreement is in effect, Borrower shall not, without the prior written
consent of Lender:

          Continuity of Operations.    (1) Engage in any business activities
substantially different than those in which Borrower is presently engaged, (2)
cases operations, liquidate, merge, transfer, acquire or consolidate with any
other entity, change its name, dissolve or transfer or sell Collateral out of
the ordinary course of business, or (3) pay any dividends on Borrower’s stock
(other than dividends payable in its stock), provided, however that
notwithstanding the foregoing, but only so long as no Event of Default has
occurred and is continuing or would result from the payment of dividends, if
Borrower is a “Subchapter S Corporation” (as defined in the Internal Revenue
Code of 1986, as amended), Borrower may pay cash dividends on its stock to its
shareholders from time to time in amounts necessary to enable the shareholders
to pay income taxes and make estimated income tax payments to satisfy their
liabilities under federal and state law which arise solely from their status as
Shareholders of a Subchapter S Corporation because of their ownership of shares
of Borrower’s stock, or purchase or retire any of Borrower’s outstanding shares
or alter or amend Borrower’s capital structure.


          Loans, Acquisitions and Guarantees.    (1) Loan, invest in or advance
money or assets to any other person, enterprise or entity, (2) purchase, create
or acquire any interest in any other enterprise or entity, or (3) incur any
obligation as surety or guarantor other than in the ordinary courage of
business., except to guarantor and/or parent company.


          Agreements.    Borrower will not enter into any agreement containing
any provisions which would be violated or breached by the performance of
Borrower’s obligations under this Agreement or in connection herewith.


6

--------------------------------------------------------------------------------




BUSINESS LOAN AGREEMENT
(CONTINUED)

        CESSATION OF ADVANCES.    If Lender has made any commitment to make any
Loan to Borrower, whether under this Agreement or under any other agreement,
Lender shall have no obligation to make Loan Advances or to disburse loan
proceeds if: (A) Borrower or any Guarantor is in default under the terms of this
Agreement or any of the Related Documents or any other agreement that Borrower
or any Guarantor has with Lender; (B) Borrower or any Guarantor dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt; (C) there occurs a material adverse
change in Borrower’s financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or (D) any
Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
Guarantor’s guaranty of the Loan or any other loan with Lender; or (E) Lender in
good faith deems itself insecure, even though no Event of Default shall have
occurred.

        RIGHT OF SETOFF.    To the extent permitted by applicable laws, Lender
reserves a right of setoff in all Borrower’s accounts with Lender (whether
checking, savings, or some other account). This includes all accounts Borrower
holds jointly with someone else and all accounts Borrower may open in the
future. However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law, Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the Indebtedness against any and all such accounts, and, at Lender’s
option, to administratively freeze all such accounts to allow Lender to protect
Lender’s charge and setoff rights provided in this paragraph.

        DEFAULT.    Each of the following shall constitute an Event of Default
under this Agreement:

          Payment Default.    Borrower fails to make any payment when due under
the Loan.


          Other Defaults.    Borrower fails to comply with or to perform any
other term, obligation, covenant or condition contained in this Agreement or in
any of the Related Documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower.


          Default in Favor of Third Parties.    Borrower or any Grantor defaults
under any loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect any of Borrower’s or any Grantor’s property or Borrower’s
or any Grantor’s ability to repay the Loans or perform their respective
obligations under this Agreement or any of the Related Documents.


          False Statements.    Any warranty, representation or statement made or
furnished to Lender by Borrower or on Borrower’s behalf under this Agreement or
the Related Documents is false or misleading in any material respect, either now
or at the time made or furnished or becomes false or misleading at any time
thereafter.


          Insolvency.    The dissolution or termination of Borrower’s existence
as a going business, the Insolvency of Borrower, the appointment of a receiver
for any part of Borrower’s property, any assignment for the benefit of
creditors, any type of creditor workout, or the commencement of any proceeding
under any bankruptcy or insolvency laws by or against Borrower.


          Defective Collateralization.    This Agreement or any of the Related
Documents ceases to be in full force and effect (including failure of any
collateral document to create a valid and perfected security interest or lien)
at any time and for any reason.


          Creditor or Forfeiture Proceedings.    Commencement of foreclosure or
forfeiture proceedings, whether by Judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or by any governmental agency
against any collateral securing the Loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


          Events Affecting Guarantor.    Any of the preceding events occurs with
respect to any Guarantor of any of the indebtedness or any Guarantor dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any Guaranty of the indebtedness.


7

--------------------------------------------------------------------------------




BUSINESS LOAN AGREEMENT
(CONTINUED)

          Change in Ownership.    Any change in ownership of twenty-five percent
(25%) or more of the common stock of Borrower.


          Adverse Change.    A material adverse change occurs in Borrower's
financial condition, or Lender believes the prospect of payment or performance
of the Loan is impaired.


          Insecurity.    Lender in good faith believes itself insecure.


        EFFECT OF AN EVENT OF DEFAULT.    If any Event of Default shall occur,
except where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement or the Related
Documents or any other agreement immediately will terminate (including any
obligation to make further Loan Advances or disbursements), and, at Lender’s
option, all Indebtedness immediately will become due and payable, all without
notice of any kind to Borrower, except that in the case of an Event of Default
of the type described in the “Insolvency” subsection above, such acceleration
shall be automatic and not optional. In addition, Lender shall have all the
rights and remedies provided in the Related Documents or available at law, in
equity, or otherwise. Except as may be prohibited by applicable law, all of
Lender’s rights and remedies shall be cumulative and may be exercised singularly
or concurrently. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Borrower or of any Grantor shall not affect
Lender’s right to declare a default and to exercise its rights and remedies.

        MISCELLANEOUS PROVISIONS.    The following miscellaneous provisions are
a part of this Agreement:

          Amendments.    This Agreement, together with any Related Documents,
constitutes the entire understanding and agreement of the parties as to the
matters set forth in this Agreement. No alteration of or amendment to this
Agreement shall be effective unless given in writing and signed by the party or
parties sought to be charged or bound by the alteration or amendment.


          Attorneys’ Fees; Expenses.    Borrower agrees to pay upon demand all
of Lender’s costs and expenses, including Lender’s attorneys’ fees and Lender’s
legal expenses, incurred in connection with the enforcement of this Agreement.
Lender may hire or pay someone else to help enforce this Agreement, and Borrower
shall pay the costs and expenses of such enforcement. Costs and expenses include
Lender’s attorneys’ fees and legal expenses whether or not there is a lawsuit,
including attorneys’ fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-Judgment collection services. Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.


          Caption Headings.    Caption headings in this Agreement are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Agreement.


          Consent to Loan Participation.    Borrower agrees and consents to
Lender’s sale or transfer, whether now or later, of one or more participation
interests in the Loan to one or more purchasers, whether related or unrelated to
Lender. Lender may provide, without any limitation whatsoever, to any one or
more purchasers, or potential purchasers, any information or knowledge Lender
may have about Borrower or about any other matter relating to the Loan, and
Borrower hereby waives any rights to privacy Borrower may have with respect to
such matters. Borrower additionally waives any and all notices of sale of
participation interests, as well as all notices of any repurchase of such
participation interests. Borrower also agrees that the purchasers of any such
participation interests will be considered as the absolute owners of such
interests in the Loan and will have all the rights granted under the
participation agreement or agreements governing the sale of such participation
interests. Borrower further waives all rights of offset or counterclaim that it
may have now or later against Lender or against any purchaser of such a
participation interest and unconditionally agrees that either Lender or such
purchaser may enforce Borrower’s obligation under the Loan irrespective of the
failure or insolvency of any holder of any interest in the Loan. Borrower
further agrees that the purchaser of any such participation interests may
enforce its interests irrespective of any personal claims or defenses that
Borrower may have against Lender.


8

--------------------------------------------------------------------------------




BUSINESS LOAN AGREEMENT
(CONTINUED)

          Governing Law.    This Agreement will be governed by federal law
applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of Montana without regard to its conflicts of law provisions. This
Agreement has been accepted by Lender in the State of Montana.


          No Waiver by Lender.    Lender shall not be deemed to have waived any
rights under this Agreement unless such waiver is given in writing and signed by
Lender. No delay or omission on the part of Lender in exercising any right shall
operate as a waiver of such right or any other right. A waiver by Lender of a
provision of this Agreement shall not prejudice or constitute a waiver of
Lender’s right otherwise to demand strict compliance with that provision or any
other provision of this Agreement. No prior waiver by Lender, nor any course of
dealing between Lender and Borrower, or between Lender and any Grantor, shall
constitute a waiver of any of Lender’s rights or of any of Borrower’s or any
Grantor’s obligations as to any future transactions. Whenever the consent of
Lender is required under this Agreement, the granting of such consent by Lender
in any instance shall not constitute continuing consent to subsequent instances
where such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.


          Notices.    Any notice required to be given under this Agreement shall
be given in writing, and shall be effective when actually delivered, when
actually received by telefacsimile (unless otherwise required by law), when
deposited with a nationally recognized overnight courier, or, if mailed, when
deposited in the United States mail, as first class, certified or registered
mail postage prepaid, directed to the addresses shown near the beginning of this
Agreement. Any party may change its address for notices under this Agreement by
giving formal written notice to the other parties, specifying that the purpose
of the notice is to change the party’s address. For notice purposes, Borrower
agrees to keep Lender informed at all times of Borrower’s current address.
Unless otherwise provided or required by law, if there is more than one
Borrower, any notice given by Lender to any Borrower is deemed to be notice
given to all Borrowers.


          Severability.    If a court of competent jurisdiction finds any
provision of this Agreement to be illegal, invalid, or unenforceable as to any
circumstance, that finding shall not make the offending provision illegal,
invalid, or unenforceable as to any other circumstance. If feasible, the
offending provision shall be considered modified so that it becomes legal, valid
and enforceable. If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement. Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.


          Subsidiaries and Affiliates of Borrower.    To the extent the context
of any provisions of this Agreement makes it appropriate, including without
limitation any representation, warranty or covenant, the word “Borrower” as used
in this Agreement shall include all of Borrower’s subsidiaries and affiliates.
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any of Borrower’s subsidiaries or affiliates.


          Successors and Assigns.    All covenants and agreements by or on
behalf of Borrower contained in this Agreement or any Related Documents shall
bind Borrower’s successors and assigns and shall inure to the benefit of Lender
and its successors and assigns. Borrower shall not, however, have the right to
assign Borrower’s rights under this Agreement or any interest therein, without
the prior written consent of Lender.


          Survival of Representations and Warranties.    Borrower understands
and agrees that in making the Loan, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents. Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the making of the Loan and delivery to Lender of the
Related Documents, shall be continuing in nature, and shall remain in full force
and effect until such time as Borrower’s indebtedness shall be paid in full, or
until this Agreement shall be terminated in the manner provided above, whichever
is the last to occur.


          Time is of the Essence.    Time is of the essence in the performance
of this Agreement.


9

--------------------------------------------------------------------------------




BUSINESS LOAN AGREEMENT
(CONTINUED)

        DEFINITIONS.    The following capitalized words and terms shall have the
following meanings when used in this Agreement. Unless specifically stated to
the contrary, all references to dollar amounts shall mean amounts in lawful
money of the United States of America. Words and terms used in the singular
shall include the plural, and the plural shall include the singular, as the
context may require. Words and terms not otherwise defined in this Agreement
shall have the meanings attributed to such terms in the Uniform Commercial Code.
Accounting words and terms not otherwise defined in this Agreement shall have
the meanings assigned to them in accordance with generally accepted accounting
principles as in effect on the date of this Agreement:

          Advance.    The word “Advance” means a disbursement of Loan funds
made, or to be made, to Borrower or on Borrower’s behalf on a line of credit or
multiple advance basis under the terms and conditions of this Agreement.


          Agreement.    The word “Agreement” means this Business Loan Agreement,
as this Business Loan Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached to this Business Loan
Agreement from time to time.


          Borrower.    The word “Borrower” means WESTMORELAND RESOURCES, INC.
and includes all co-signers and co-makers signing the Note and all their
successors and assigns.


          Collateral.    The word “Collateral” means all property and assets
granted as collateral security for a Loan, whether real or personal property,
whether granted directly or indirectly, whether granted now or in the future,
and whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor’s lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.


          Environmental Laws.    The words “Environmental Laws” mean any and all
state, federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments
and Reauthorization Act of 1988, Pub, L. No. 99-499 (“SARA”), the Hazardous
Materials transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 8901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.


          Event of Default.    The words “Event of Default” mean any of the
events of default set forth in this Agreement in the default section of this
Agreement.


          GAAP.    The word “GAAP” means generally accepted accounting
principles.


          Grantor.    The word “Grantor” means each and all of the persons or
entities granting a Security interest in any Collateral for the Loan, including
without limitation all Borrowers granting such a Security interest.


          Guarantor.    The word “Guarantor” means any guarantor, surety, or
accommodation party of any or all of the Loan.


          Guaranty.    The word “Guaranty” means the guaranty from Guarantor to
Lender, including without limitation a guaranty of all or part of the Note.


          Hazardous Substances.    The words “Hazardous Substances” mean
materials that, because of their quantity, concentration or physical, chemical
or infectious characteristics, may cause or pose a present or potential hazard
to human health or the environment when improperly used, treated, stored,
disposed of, generated, manufactured, transported or otherwise handled. The
words “Hazardous Substances” are used in their very broadest sense and include
without limitation any and all hazardous or toxic substances, materials or waste
as defined by or listed under the Environmental Laws. The term “Hazardous
Substances” also includes, without limitation, petroleum and petroleum
by-products or any fraction thereof and asbestos.


10

--------------------------------------------------------------------------------




BUSINESS LOAN AGREEMENT
(CONTINUED)

          Indebtedness.    The word “Indebtedness” means the indebtedness
evidenced by the Note or Related Documents, including all principal and interest
together with all other indebtedness and costs and expenses for which Borrower
is responsible under this Agreement or under any of the Related Documents.


          Lender.    The word “Lender” means First Interstate Bank, its
successors and assigns.


          Loan.    The word “Loan” means any and all loans and financial
accommodations from Lender to Borrower whether now or hereafter existing, and
however evidenced, including without limitation those loans and financial
accommodations described herein or described on any exhibit or schedule attached
to this Agreement from time to time.


          Note.    The word “Note” means the Note executed by WESTMORELAND
RESOURCES, INC. in the principal amount of $8,500,000.00 dated October 29, 2007,
together with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the note or credit agreement, including
Note dated 10/29/07 in the amount of $20,000,000.00.


          Related Documents.    The words “Related Documents” mean all
promissory notes, credit agreements, loan agreements, environmental agreements,
guaranties, security agreements, mortgages, deeds of trust, security deeds,
collateral mortgages, and all other instruments, agreements and documents,
whether now or hereafter existing, executed in connection with the Loan.


          Security Agreement.    The words “Security Agreement” mean and include
without limitation any agreements, promises, covenants, arrangements,
understandings or other agreements, whether created by law, contract, or
otherwise, evidencing, governing, representing, or creating a Security interest.


          Security Interest.    The words “Security Interest” mean, without
limitation, any and all types of collateral security, present and future,
whether in the form of a lien, charge, encumbrance, mortgage, deed of trust,
security deed, assignment, pledge, crop pledge, chattel mortgage, collateral
chattel mortgage, chattel trust, factor’s lien, equipment trust, conditional
sale, trust receipt, lien or title retention contract, lease or consignment
intended as a security device, or any other security or lien interest whatsoever
whether created by law, contract, or otherwise.


11

--------------------------------------------------------------------------------




BUSINESS LOAN AGREEMENT
(CONTINUED)

**
BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS
DATED OCTOBER 29, 2007.



BORROWER:



WESTMORELAND RESOURCES, INC.



By: /s/ THOMAS ROSSETTO By: /s/ DARREL MYRAN         THOMAS ROSSETTO, PRESIDENT
of WESTMORELAND RESOURCES, INC. DARREL MYRAN, ASST SECRETARY
of WESTMORELAND RESOURCES, INC.


.


LENDER:


FIRST INTERSTATE BANK



By: /s/ Steve Tostenrud         Authorized Signer


--------------------------------------------------------------------------------


** Fees and Costs: Whenever this Agreement or any of the Related Documents
permit Lender to incur fees and costs reimbursable by Borrower, such fees and
costs shall be reasonable in amount and necessarily incurred.


  Holidays: The words “Business Day” mean any day other than a Saturday, Sunday,
or other day on which commercial banks in Montana are authorized or required to
close under the laws of the State of Montana. Notwithstanding anything herein or
in any of the Related Documents to the contrary, whenever this Agreement or any
of the Related Documents require payment or other actions to be performed on a
day which is not a Business Day, the payment or other action need not be made or
performed until the next Business Day.  


/s/ TR      



/s/ DM      



/s/ ST      



12

--------------------------------------------------------------------------------




FIRST INTERSTATE BANK (LOGO OMITTED)
PROMISSORY NOTES

Principal
$ 8,500,000.00 Loan Date
10-29-2007 Maturity
09-29-2011 Loan No.
1100236330 Call & Cell
0019 Account
100248 Officer
107 Initials References in the boxes above are for Lender’s use only and do not
limit the applicability of this document to any particular loan or Item. Any
item above containing “****” has been omitted due to text length limitations.


Borrower: WESTMORELAND RESOURCES, INC.
PO BOX 449
HARDIN, MT 59034 Lender: FIRST INTERSTATE BANK
Billings Downtown Branch
401 North 31st Street
P.O. Box 30918
Billings, MT 59116-0918


--------------------------------------------------------------------------------


Principal Amount:   $8,500,000.00 Date of Note: October 29, 2007

        PROMISE TO PAY.    WESTMORELAND RESOURCES, INC. (“Borrower”) promises to
pay to First Interstate Bank (“Lender”), or order, in lawful money of the United
States of America, the principal amount of Eight Million Five Hundred Thousand &
00/100 Dollars ($8,500,000.00), together with interest on the unpaid principal
balance from October 29, 2007, until paid in full.

        PAYMENT.    Subject to any payment changes resulting from changes in the
Index, Borrower will pay this loan in accordance with the following payment
schedule: 15 quarterly consecutive principal payments of $531,243.60 each,
beginning January 29, 2008, during which interest continues to accrue on the
unpaid principal balances at an interest rate based on the Prime Rate published
in the ‘Money Rates’ section of the Wall Street Journal (currently 7.750%),
resulting in an initial interest rate of 7.750%); 15 quarterly consecutive
interest payments, beginning January 29, 2008, with interest calculated on the
unpaid principal balances at an interest rate based on the Prime Rate published
in the ‘Money Rates’ Section of the Wall Street Journal (currently 7.750%),
resulting in an initial interest rate of 7.750%; and one principal and interest
payment of $538,340,84 on September 29, 2011, with interest calculated on the
unpaid principal balances at an interest rate based on the Prime Rate published
in the ‘Money Rates’ section of the Wall Street Journal (currently 7.750%,
resulting in an initial interest rate of 7.750%. This estimated final payment is
based on the assumption that all payments will be made exactly as scheduled and
that the index does not change; the actual final payment will be for all
principal and accrued interest not yet paid, together with any other unpaid
amounts under this Note, Notwithstanding the foregoing, the rate of interest
accrual described for the principal only payment stream applies only to the
extent that no other interest rate for any other payment stream applies. Unless
otherwise agreed or required by applicable law, payments will be applied to
accrued interest first, then to principal, then to escrow if applicable, then to
accrued and unpaid loan fees. Interest on this Note is computed on a 365/365
simple interest basis; that is, by applying the ratio of the annual interest
rate over the number of days in a year, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.

        VARIABLE INTEREST RATE.    The interest rate on this Note is subject to
change from time to time based on changes in an Independent Index which is the
Prime Rate published in the ‘Money Rates’, section of the Wall Street Journal
(the “Index”). The index is not necessarily the lowest rate charged by Lender on
its loans. If the Index becomes unavailable during the term of this loan, Lender
may designate a substitute Index after notifying Borrower, Lender will tell
Borrower the current index rate upon Borrower’s request. The interest rate
change will not occur more often than each day during the term of the Note. The
adjusted interest rate will be equal to the Index on the date of the adjustment
plus the same percentage points over the Index as described herein. Borrower
understands that Lender may make loans based on other rates as well, The Index
currently is 7.750% per annum. The interest rate or rates to be applied to the
unpaid principal balance during this Note will be the rate or rates set forth
herein in the “Payment” section. Notwithstanding any other provision of this
Note, after the first payment stream, the interest rate for each subsequent
payment stream will be effective as of the last payment date of the just-ending
payment stream. NOTICE: Under no circumstances will the interest rate on this
Note be more than the maximum rate allowed by applicable law. Whenever increases
occur in the interest rate, Lender, at its option, may do one or more of the
following: (A) increase Borrower’s payments to ensure Borrower’s loan will pay
off by its original final maturity date, (B) increase Borrower’s payments to
cover accruing interest, (C) increase the number of Borrower’s payments, and (D)
continue Borrower’s payments at the same amount and increase Borrower’s final
payment.

13

--------------------------------------------------------------------------------




PROMISSORY NOTE
(CONTINUED)

        PREPAYMENT.    Borrower agrees that all loan fees and other prepaid
finance charges are earned fully as of the date of the loan and will not be
subject to refund upon early payment (whether voluntary or as a result of
default), except as otherwise required by law. Except for the foregoing,
Borrower may pay without penalty all or a portion of the amount owed earlier
than it is due. Early payments will not, unless agreed to by Lender in writing,
relieve Borrower of Borrower’s obligation to continue to make payments under the
payment schedule, Rather, early payments will reduce the principal balance due
and may result in Borrower’s making fewer payments, Borrower agrees not to send
Lender payments marked “paid in full”, “without recourse”, or similar language.
If Borrower sends such a payment, Lender may accept it without losing any of
Lender’s rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender. All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes “payment in full” of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to: First Interstate Bank, Billings
Operations Center, P.O. Box 30918 Billings, MT 59116-0918.

        LATE CHARGE.    If a payment is 10 days or more late, Borrower will be
charged 5.000% of the regularly scheduled payment or $100.00, whichever is less.

        INTEREST AFTER DEFAULT.    Upon default, including failure to pay upon
final maturity, the interest rate on this Note shall be increased by adding a
5.000 percentage point margin (“Default Rate Margin”). The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default. After maturity, or after this Note would have matured
had there been no default, the Default Rate Margin will continue to apply to the
final interest rate described in this Note. However, in no event will the
interest rate exceed the maximum interest rate limitations under applicable law.

        DEFAULT.    Each of the following shall constitute an event of default
(“Event of Default”) under this Note:

          Payment Default.    Borrower fails to make any payment when due under
this Note,


          Other Defaults.    Borrower fails to comply with or to perform any
other term, obligation, covenant or condition contained in this Note or in any
of the related documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and
Borrower.


          Default in Favor of Third Parties.    Borrower or any Grantor defaults
under any loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect any of Borrower’s property or Borrower’s ability to repay
this Note or perform Borrower’s obligations under this Note or any of the
related documents.


          False Statements.    Any warranty, representation or statement made or
furnished to Lender by Borrower or on Borrower’s behalf under this Note or the
related documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.


          Insolvency.    The dissolution or termination of Borrower’s existence
as a going business, the insolvency of Borrower, the appointment of a receiver
for any part of Borrower’s property, any assignment for the benefit of
creditors, any type of creditor workout, or the commencement of any proceeding
under any bankruptcy or insolvency laws by or against Borrower.


14

--------------------------------------------------------------------------------




PROMISSORY NOTE
(CONTINUED)

          Creditor or Forfeiture Proceedings.    Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or by any governmental agency
against any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


          Events Affecting Guarantor.    Any of the preceding events occurs with
respect to any Guarantor of any of the Indebtedness or any Guarantor dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the Indebtedness evidenced by this Note.


          Change in Ownership.    Any change in ownership of twenty-five percent
(25%) or more of the common stock of Borrower.


          Adverse Change.    A material adverse change occurs in Borrower’s
financial condition, or Lender believes the prospect of payment or performance
of this Note is impaired.


          Insecurity.    Lender in good faith believes itself insecure.


        LENDER’S RIGHTS.    Upon default, Lender may declare the entire unpaid
principal balance under this Note and all accrued unpaid interest immediately
due, and then Borrower will pay that amount.

        ATTORNEYS’FEES EXPENSES:    Lender may hire or pay someone else to help
collect this Note if Borrower does not pay. Borrower will pay Lender that
amount. This includes, subject to any limits under applicable law, Lender’s
attorney’ fees and Lender’s legal expenses, whether or not there is a lawsuit,
including attorneys’ fees, expenses for bankruptcy proceedings (including
efforts to modify or vacate any automatic stay or injunction), and appeals. If
not prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.

        GOVERNING LAW.    This Note will be governed by federal law applicable
to Lender and, to the extent not preempted by federal law, the laws of the State
of Montana without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Montana.

        RIGHT OF SETOFF.    To the extent permitted by applicable law, Lender
reserves a right of setoff in all Borrower’s accounts with Lender (whether
checking, savings, or some other account). This includes all accounts Borrower
holds jointly with someone else and all accounts Borrower may open in the
future. However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law. Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the indebtedness against any and all such accounts, and, at Lender’s
option, to administratively freeze all such accounts to allow Lender to protect
Lender’s charge and setoff rights provided in this paragraph.

        COLLATERAL.    Borrower acknowledges this Note is secured by the
following collateral described in the security instruments listed herein:

          Inventory, chattel paper, accounts, equipment and general intangibles
described in Commercial Security Agreements dated October 29, 2007.


        SUCCESSOR INTERESTS.    The terms of this Note shall be binding upon
Borrower, and upon Borrower’s heirs, personal representatives, successors and
assigns, and shall inure to the benefit of Lender and its successors and
assigns.

15

--------------------------------------------------------------------------------




PROMISSORY NOTE
(CONTINUED)

        NOTICES.    Any notice required to be given under this Note shall be
given in writing, and shall be effective when actually delivered, when actually
received by telefacsimile (unless otherwise required by law), when deposited
with a nationally recognized overnight courier, or, if mailed, when deposited in
the United States mail, as first class, certified or registered mail postage
prepaid, directed to the address shown near the beginning of this Note. Any
person may change his or her address for notices under this Note by giving
formal written notice to the other person or persons, specifying that the
purpose of the notice is to change the person’s address. For notice purposes, I
agree to keep Lender informed at all times of my current address. Unless
otherwise provided or required by law, if there is more than one Borrower, any
notice given by Lender to any Borrower is deemed to be notice given to all
Borrowers. It will be my responsibility to tell the others of the notice from
the Lender.

        GENERAL PROVISIONS.    If any part of this Note cannot be enforced, this
fact will not affect the rest of the Note. Borrower does not agree or intend to
pay, and Lender does not agree or intend to contract for, charge, collect, take,
reserve or receive (collectively referred to herein as “charge or collect”), any
amount in the nature of interest or in the nature of a fee for this loan, which
would in any way or event (including demand, prepayment, or acceleration) cause
Lender to charge or collect more for this loan than the maximum Lender would be
permitted to charge or collect by federal law or the law of the State of Montana
(as applicable). Any such excess interest or unauthorized fee shall, instead of
anything stated to the contrary, be applied first to reduce the principal
balance of this loan, and when the principal has been paid in full, be refunded
to Borrower. Lender may delay or forgo enforcing any of its rights or remedies
under this Note without losing them. Borrower and any other person who signs,
guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor. Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender’s security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone. All such parties
also agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.


PRIOR TO SIGNING THIS NOTE. BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.


BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.


BORROWER:


WESTMORELAND RESOURCES, INC.



By: /s/ THOMAS ROSSETTO By: /s/ DARREL MYRAN         THOMAS ROSSETTO,
PRESIDENT of WESTMORELAND
RESOURCES, INC. DARREL MYRAN,
ASST SECRETARY of WESTMORELAND
RESOURCES, INC.


16

--------------------------------------------------------------------------------




FIRST INTERSTATE BANK (LOGO OMITTED)
PROMISSORY NOTES

Principal
$ 20,000,000.00 Loan Date
10/29/2007 Maturity
10/28/2008 Loan, No
1100238355 Call/ Cell
0042 Account
100248 Officer
107 Initials Reference in the boxes above are for Lender’s use only and do not
limit the applicability of this document to any particular loan or item. Any
item above containing “***” has been omitted due to text length limitations.


Borrower: WESTMORELAND RESOURCES, INC.
PO Box 443
HARDIN, MT 59034 Lender: First Interstate Bank
Billings Downtown Branch
401 North 31st Street
P.O. Box 30915
Billings, MT 59115-0918


--------------------------------------------------------------------------------


Principal Amount: $20,000,000.00 Initial Rate: 7.750% Date of Note: October 29,
2007

        PROMISE TO PAY, WESTMORELAND RESOURCES, INC. (“Borrower”) promises to
pay to First Interstate Bank (“Lender”), or order, in lawful money of the United
States of America, the principal amount of Twenty Million & 00/100 Dollars
($20,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.

        PAYMENT.    Borrower will pay this loan in one payment of all
outstanding principal plus all accrued unpaid interest on October 28, 2008. In
addition, Borrower will pay regular monthly payments of all accrued unpaid
interest due as of each payment date, beginning November 29, 2007, with all
subsequent interest payments to be due on the same day of each month after that.
Unless otherwise agreed or required by applicable law, payments will be applied
to accrued interest first, then to principal, then to borrow if applicable, then
to accrued and unpaid loan fees. Interest on this Note is computed on a 365/365
simple interest basis; that is, by applying the ratio of the annual interest
rate over the number of days in a year, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.

        VARIABLE INTEREST RATE.    The interest rate on this Note is subject to
change from time to time based on changes in an independent index which is the
Prime Rate published in the ‘Money Rates’ section of the Wall Street Journal
(the “Index”). The Index is not necessarily the lowest rate charged by Lender on
its loans. If the Index becomes unavailable during the term of this loan. Lender
may designate a substitute index after notifying Borrower. Lender will tell
Borrower the current index rate upon Borrower’s request. The interest rate
change will not occur more often than each day during the term of the Note. The
adjusted interest rate will be equal to the Index on the date of the adjustment
plus the same percentage points over the index as described herein. Borrower
understands that Lender may make loans based on other rates as well. The Index
currently is 7.750% per annum. The interest rate to be applied to the unpaid
principal balance during this Note will be at a rate equal to the Index,
resulting in an initial rate of 7.750% per annum. NOTICE: Under no circumstances
will the interest rate on this Note be more than the maximum rate allowed by
applicable law.

        PREPAYMENT.    Borrower agrees that all loan fees and other prepaid
finance charges are earned fully as of the date of the loan and will not be
subject to refund upon early payment (whether voluntary or as a result of
default), except as otherwise required by law. Except for the foregoing,
Borrower may pay without penalty all or a portion of the amount owed earlier
than it is due. Early payments will not, unless agreed to by Lender in writing,
relieve Borrower of Borrower’s obligation to continue to make payments of
accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: First
Interstate Bank, Billings Operations Center, P.O. Box 30918 Billings, MT
59116-0918.

17

--------------------------------------------------------------------------------




PROMISSORY NOTE
(CONTINUED)

        LATE CHARGE.    If a payment is 10 days or more late, Borrower will be
charged 5.000% of the regularly scheduled payment or $100,00, whichever is less.

        INTEREST AFTER DEFAULT.    Upon default, including failure to pay upon
final maturity, the interest rate on this Note shall be increased by adding a
5.000 percentage point margin (“Default Rate Margin”). The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default. However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.

        DEFAULT.    Each of the following shall constitute an event of default
(“Event of Default”) under this Note:

          Payment Default.    Borrower fails to make any payment when due under
this Note.


          Other Defaults.    Borrower fails to comply with or to perform any
other term, obligation, covenant or condition contained in this Note or in any
of the related documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and
Borrower.


          Default in Favor of Third Parties.    Borrower or any Grantor defaults
under any loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect any of Borrower’s property or Borrower’s ability to repay
this Note or perform Borrower’s obligations under this Note or any of the
related documents.


          False Statements.    Any warranty, representation or statement made or
furnished to Lender by Borrower or on Borrower’s behalf under this Note or the
related documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.


          Insolvency.    The dissolution or termination of Borrower’s existence
as a going business, the insolvency of Borrower, the appointment of a receiver
for any part of Borrower’s property, any assignment for the benefit of
creditors, any type of creditor workout, or the commencement of any proceeding
under any bankruptcy or insolvency laws by or against Borrower.


          Creditor or Forfeiture Proceedings.    Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or by any governmental agency
against any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


          Events Affecting Guarantor.    Any of the preceding events occurs with
respect to any Guarantor of any of the Indebtedness or any Guarantor dies or
become incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.


          Change in Ownership.    Any change in ownership of twenty-five percent
(25%) or more of the common stock of Borrower.


          Adverse Change.    A material adverse change occurs in Borrower’s
financial condition, or Lender believes the prospect of payment of performance
of this Note is impaired.


          Insecurity.    Lender in good faith believes itself insecure.


        LENDER’S RIGHTS.    Upon default, Lender may declare the entire unpaid
principal balance under this Note and all accrued unpaid interest immediately
due, and then Borrower will pay that amount.

18

--------------------------------------------------------------------------------




PROMISSORY NOTE
(CONTINUED)

        ATTORNEYS’FEES EXPENSES.   Lender may hire or pay someone else to help
collect this Note if Borrower does not pay. Borrower will pay Lender that
amount. This includes, subject to any limits under applicable law, Lender’s
attorneys’ fees and Lender’s legal expenses, whether or not there is a lawsuit,
including attorneys’ fees, expenses for bankruptcy proceedings (including
efforts to modify or vacate any automatic stay or injunction), and appeals. If
not prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.

        GOVERNING LAW.    This Note will be governed by federal law applicable
to Lender and, to the extent not preempted by federal law, the laws of the State
of Montana without regard to its conflicts of law provisions. This Note has bean
accepted by Lender in this State of Montana.

        RIGHT OF SETOFF.    To the extent permitted by applicable law, Lender
reserves a right of efforts in all Borrower’s accounts with Lender (whether
checking, savings or some other account). This includes all accounts Borrower
holds jointly with someone else and all accounts Borrower may open in the
future. However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law. Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the indebtedness against any and all such accounts, and, at Lender’s
option, to administratively freeze all such accounts to allow Lender to protect
Lender’s charge and setoff rights provided in this paragraph.

        COLLATERAL.    Borrower acknowledges this Note is secured by the
following collateral described in the security instruments listed herein:

          Inventory, chattel paper, accounts, equipment and general intangibles
described in Commercial Security Agreements dated October 29, 2007.


        LINE OF CREDIT.    This Note evidences a revolving line of credit.
Advances under this Note may be requested orally by Borrower or as provided in
this paragraph. All oral requests shall be confirmed in writing on the day on
the request. All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender’s office shown above. The
following person or persons are authorized to request advances and authorize
payments under the line of credit until Lender receives from Borrower, at
Lender’s address shown above, written notice of revocation of such authority:
THOMAS ROSSETTO, PRESIDENT of WESTMORELAND RESOURCES. INC., and DARREL MYRAN,
ASST SECRETARY of WESTMORELAND RESOURCES, INC., BRIAN TORGERSON, CONTROLLER OF
WESTMORELAND RESOURCES, INC. AND RONALD H. BECK, VICE PRESIDENT OF FINANCE OF
WESTMORELAND COAL COMPANY. Borrower agrees to be liable for all sums either: (A)
advanced in accordance with the instructions of an authorized person or (B)
credited to any of Borrower’s accounts with Lender. The unpaid principal balance
owing on this Note at any time may be evidenced by endorsements on this Note or
by Lender’s internal records, including daily computer print-outs,

        SUCCESSOR INTERESTS.    The terms of this Note shall be binding upon
Borrower, and upon Borrower’s heirs, personal representatives, successors end
assigns, and shall inure to the benefit of Lender and its successors and
assigns.

        NOTICES.    Any notice required to be given under this Note shall be
given in writing, and shall be effective when actually delivered, when actually
received by telefacimile (unless otherwise required by law), when deposited with
a nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class; certified or registered mail postage
prepaid, directed to the address shown near the beginning of this Note. Any
person may change his or her address for notices under this Note by giving
formal written notice to the other person or persons, specifying that the
purpose of the notice is to change the person’s address. For notice purposes. I
agree to keep Lender informed at all times of my current address. Unless
otherwise provided or required by law. If there is more than one Borrower, any
notice given by Lender to any Borrower is deemed to be notice given to all
Borrowers. It will be my responsibility to tell the others of the notice from
the Lender.

19

--------------------------------------------------------------------------------




PROMISSORY NOTE
(CONTINUED)

        GENERAL PROVISIONS.    If any part of this Note cannot be enforced, this
fact will not affect the rest of the Note. Borrower does not agree or intend to
pay, and Lender does not agree or intend to contract for, charge, collect, take,
reserve or receive (collectively referred to herein as “charge or collect”), any
amount in the nature of interest or in the nature of a fee for this loan, which
would in any way or event (including demand, prepayment, or acceleration) cause
Lender to charge or collect more for this loan than the maximum Lender would be
permitted to charge or collect by federal law or the law of the State of Montana
(as applicable). Any such excess interest or unauthorized fee shall, Instead of
anything stated to the contrary, be applied first to reduce the principal
balance of this loan, and when the principal has been paid in full, be refunded
to Borrower. Lender may delay or forgo enforcing any of its rights or remedies
under this Note without losing them. Borrower and any other person who signs,
guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor. Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fall to realize upon or perfect
Lender’s security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone. All such parties
also agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.

        PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL
THEPROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE
PROVISIONS.BORROWER AGREES TO THE TERMS OF THE NOTE.


BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.


BORROWER:



WESTMORELAND RESOURCES INC.



By: /s/ THOMAS ROSSETTO By: /s/ DARREL MYRAN         THOMAS ROSSETTO,
PRESIDENT of WESTMORELAND
RESOURCES, INC. DARREL MYRAN,
ASST SECRETARY of WESTMORELAND
RESOURCES, INC.


20

--------------------------------------------------------------------------------